DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) in the reply filed on 02/22/2022 is acknowledged.
Applicant’s election without traverse of Species I (mapped by Applicant to Claims 1 and 5-11) is acknowledged. However, the election requirement has been reconsidered and Species I-III are found to be searchable without burden; and Claim 8 is withdrawn from consideration, as determined to read on non-elected Species V (i.e., Fig. 10). Therefore, in order to expedite prosecution, the Requirement for Election of Species of 07/19/2021 is withdrawn in part; Species II and III are reinstated; and Claims 1-7 and 9-11 are examined on the merits. 
The requirement is therefore made FINAL.

Status of the Claims
Claims 1-11
Claims 8 and 12-20 are withdrawn from consideration, pursuant to non-elected inventions/species. 
Claims 1-7 and 9-11 are rejected. 

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) for the following reasons: 
Figure 4 shows lines 5-5 and 7-7 as the same line, where the cross-section along line 5-5 corresponds to a PRIOR ART assembly shown in Fig. 5 (para. 20) and the cross-section along line 7-7 corresponds to a first embodiment of the invention shown in Fig. 7 (para. 22). However, Fig. 4 does not show the described/shown structure of Fig. 7, to include spring 64, the connection of spring 64 to gear 48, and the mechanical ground 66. Therefore, it appears that either the line 7-7 as shown in Fig. 4 is depicted in error and Fig. 4 should be marked – PRIOR ART--; or line 5-5 as shown in Fig. 4 is depicted error and the Specification is in error (see objections to the Specification, below).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Specification
The disclosure is objected to because the following passages appear to be in contradiction and are assumed to contain an error: 
Para. 19: “FIG. 4 is a side elevation view of a rotation assembly;” 
Para. 20: “FIG. 5 is a cross section taken along line 5-5 of FIG. 4 showing a PRIOR ART rotation assembly;”
Para. 22: “FIG. 7 is a cross section taken along line 7-7 of FIG. 4 showing a first embodiment” 
Para. 44: “FIG. 7, which is a cross section view taken from FIG. 5, depicts a partial view of a first embodiment”
Please advise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 4,175,451).
Regarding claim 1, Ward discloses a system for eliminating backlash associated with a precision guided projectile (spring-actuated control mechanism for weapon guidance system, abstract), comprising: a canard assembly (including vanes 1, 2) including at least one canard (1, 2) that is moveable (fig. 1 shows arrows denoting rotational movement of vanes 1, 2 about longitudinal axis of 3); a rotation assembly (including 21, 22; and 11, 12) operably engaged with (fig. 1) the at least one canard (1, 2); an input shaft (23, 24) of the rotation assembly; an output shaft (3) of the rotation assembly operably engaged (via meshed gear pairs 21, 11 and 22, 12) with the input shaft (23, 24) and operably engaged with (fig. 1) the at least one canard (1, 2) of the canard assembly; a mechanical ground (4); an anti-backlash mechanism (15, 16) operably engaged (via 17, 18) with the output shaft (3) and operably engaged (via 19, 20) with the mechanical ground (4); and a bias torque (i.e., springs 15, 16 are under tension) of the anti-backlash mechanism (15, 16) applied to the output shaft (3); wherein the anti- backlash mechanism (15, 16) eliminates the backlash (the arrangement of fig. 1 meets the claimed arrangement, insomuch as springs 15, 16 are under tension and therefore no backlash exists between either of the meshed gear pairs 21, 11 or 22, 12) between the input shaft (23, 24) and the output shaft (3).  

    PNG
    media_image1.png
    514
    680
    media_image1.png
    Greyscale

Regarding claim 2, Ward discloses the system of claim 1, wherein the anti-backlash mechanism (15, 16) is a spring (springs 15, 16).  
Regarding claim 4, Ward discloses the system of claim 2, wherein the spring is a torsion spring (spiral springs 15, 16, col. 3, lines 43-47).  
Regarding claim 5, Ward discloses the system of claim 1, further comprising: a first mechanical stop (the scope of the phrase “mechanical stop” is interpreted in light of instant Specification, e.g. para. 6, to include gears 21, 22) of the rotation assembly operably engaged with the input shaft (23, 24); and a second mechanical stop (11, 12) of the rotation assembly operably engaged (fig. 1 shows meshing gear pairs of 21, 11 and 22, 12) with the first mechanical stop (21, 22) and operably engaged with the output shaft (3); wherein the anti-backlash mechanism 15, 16) eliminates the backlash (the arrangement of fig. 1 meets the claimed arrangement, insomuch as springs 15, 16 are under tension and therefore no backlash exists between either of the meshed gear pairs 21, 11 or 22, 12) between the first mechanical stop (21, 22) and the second mechanical stop (11, 12).  
Regarding claim 6, Ward discloses the system of claim 5, wherein the first mechanical stop (21, 22) and the second mechanical (11, 12) stop remain in constant contact (the arrangement of fig. 1 meets the claimed arrangement, insomuch as gear pairs 21, 11 and 22, 12 are in constant contact).  
Regarding claim 7, Ward discloses the system of claim 5, wherein the first mechanical stop (21, 22) and the second mechanical stop (11, 12) are gears (pinion gears 11, 12; 21, 22, col. 3, lines 38-41 and 47-50).  
Regarding claim 9, Ward discloses the system of claim 1, further comprising: a drive torque of the rotation assembly (i.e., respective torque supplied individually by either of springs 15, 16) configured to rotate the at least one canard (1, 2) of the canard assembly in a first direction (e.g., clockwise about 3) and a second direction (e.g., counter-clockwise about 3); wherein the bias torque (i.e., respective tension of other of springs 15, 16) opposes the drive torque when the at least one canard of the canard assembly moves in one of the first direction and the second direction (the arrangement of fig. 1 meets the claimed limitation, at least insomuch as the springs 15, 16 are wound in opposite directions, and only one of the respective springs 15, 16 are released at a time by solenoids 27, 28).  
Regarding claim 10, Ward discloses the system of claim 1, further comprising: a rotation angle of the output shaft (3) that is less than approximately one hundred eighty degrees (9 degree movement of vanes by col. 4, lines 49-56).  
Regarding claim 11, Ward discloses the system of claim 1, wherein the at least one canard (1, 2) of the canard assembly is a roll canard (pair of axially rotatable vanes provided in each of two planes at right angles, col. 1, lines 9-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 8,921,749), in view of Wilkinson (US 1,374,698), as evidenced by Rosmarin (US 2012/0021867).
Regarding claims 1-3, Scott discloses a system for eliminating backlash associated with a precision guided projectile (ball bearings 220, 218 are preloaded with spring washer 506 and retainer 216 to remove backlashed caused by radial and axial play in the bearings, col. 8, lines 6-10), comprising: a canard assembly (108) including at least one canard (e.g., 108A1) that via 204); a rotation assembly (figs. 1, 7 show the rotation assembly which includes spur gears 206, 210) operably engaged with (via 214) the at least one canard (e.g., 108A1); an input shaft (shaft of 206) of the rotation assembly; an output shaft (shaft of 210) of the rotation assembly operably engaged (fig. 7 shows meshed gears 206, 210) with the input shaft (shaft of 206) and operably engaged with (via 214) the at least one canard (e.g., 108A1) of the canard assembly (108); a mechanical ground (housing 202).  

    PNG
    media_image2.png
    842
    1174
    media_image2.png
    Greyscale

Scott does not disclose an anti-backlash mechanism operably engaged with the output shaft and operably engaged with the mechanical ground; and a bias torque of the anti-backlash mechanism applied to the output shaft; wherein the anti-backlash mechanism eliminates the backlash between the input shaft and the output shaft; wherein the anti-backlash mechanism is a spring; wherein the spring is a linear spring.
para. 1); and in applications in which the gear couplings can be reversed, backlash of the mating components of the gears negatively affects the precision of the gear couplings; and in multi-stage gearboxes, the final stage of the gearbox is the most important for removing or reducing backlash (para. 2). Therefore, one of ordinary skill in the art prior to the time of effective filing, upon viewing the disclosure of Scott, would have been familiar with and motivated to reduce the backlash in Scott’s meshed gear train 206, 210. 
Wilkinson teaches a system that puts a load on gear wheels to take out the back lash (page 2, lines 26-35), which includes a gear shaft 11 with gear wheel 18, a pinion shaft 12 with pinion 29, where gear wheel 18 and pinion 29 are meshed; and a spring 64, where one end is connected to a base 10 and the other end is connected to a projection 65 carried by plate 58 (i.e., and gear wheel 18) in order to remove backlash between shafts 11 and 12 (page 2, lines 26-35). 

    PNG
    media_image3.png
    749
    790
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the arrangement of linear spring 64 as taught by Wilkinson in combination with the meshed output-gear 210 and housing 202 as disclosed by Scott, for the expected advantage of reducing backlash (Wilkinson, page 2, lines 26-35) in Scott’s gear train 206, 210.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Helm et al. (US 1,796,992) shows, e.g. in fig. 3, an input shaft (motor shaft) with an unlabeled spur gear, an output shaft (15) with unlabeled spur gear 16, and a coiled spring 

    PNG
    media_image4.png
    702
    895
    media_image4.png
    Greyscale

Rosmarin (US 2012/0021867) shows, e.g. in fig. 8, coiled springs 212, 214 which reduce the backlash between the mechanical input and mechanical output; and discloses that the elastic elements may be torsion springs or linear springs (para. 8). 

    PNG
    media_image5.png
    842
    694
    media_image5.png
    Greyscale

Gagne et al. (US 5,671,636) shows, e.g. in figs. 1 and 3, an apparatus for preventing circumferential separation between the meshing teeth of a first and second gear of a gear train which uses torsion spring element 50. 

    PNG
    media_image6.png
    776
    527
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    285
    483
    media_image7.png
    Greyscale

Tomlines (US 2,513,217) shows an anti-backlash mechanism (46) operably engaged (via mechanism including 42, 42’) with an output shaft (26, including 24) and operably engaged (via 30) with the mechanical ground (14, 14’); and a bias torque (i.e., torque induced about pivot 10/26 by spring force of 46) of the anti-backlash mechanism (46) applied (via meshed connection of 24 and 22) to the output shaft (26); wherein the anti-backlash mechanism (46) eliminates the backlash (col. 1, lines 10-13) between the input shaft (10) and the output shaft (26); wherein the anti-backlash mechanism (46) is a spring (fig. 2 shows linear spring 46); wherein the spring (46) is a linear spring (fig. 2 shows linear spring 46). Further, Colman teaches that the use of a spring to reduce backlash is applicable to other gearing arrangements (e.g., col. 3, lines 41-49), to include a spring-urged arcuate travel of a single gear about the driving gear (col. 3, lines 41-45); and that using the spring connection between rotatable and stationary mountings to eliminate backlash in the drive train is a simple and effective arrangement (col. 1, lines 10-13). 

    PNG
    media_image8.png
    674
    786
    media_image8.png
    Greyscale

Grosberg (US 2009/0314114) shows a spring arrangement (125) for elimination of backlash in a worm-drive system (fig. 1B) and a similar spring arrangement (235) for elimination of backlash in a meshed spur-gear arrangement (fig. 2B); and, therefore, evidences that one of ordinary skill in the art would know that backlash elimination systems used in worm drive systems are equivalent to backlash reduction systems used in spur gear systems.  

    PNG
    media_image9.png
    680
    560
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    708
    561
    media_image10.png
    Greyscale

See also PTO Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658